                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION

TANGALA CARTER,                           §
                                          §
                     Plaintiff,           §
                                          §
v.                                        §              C.A. NO. 1:19-cv-588
                                          §
                                          §
CALIFORNIA GRILL, LLC d/b/a               §
FOXY’S CABARET                            §
                                          §              JURY DEMANDED
                                          §
                     Defendant.           §


                                         ORDER

       Before this Court is Defendant’s Motion for Summary Judgment. Having considered the

Motion and Plaintiff’s Response, the Court is of the opinion that the Motion lacks merit and

should be denied. The Court therefore DENIES Defendant’s Motion for Summary Judgment.


       Done this ____ day of __________________, 2020.



                                                 ___________________________________
                                                 UNITED STATES DISTRICT JUDGE
